79 U.S. 163 (____)
12 Wall. 163
WARD
v.
STATE OF MARYLAND.
Supreme Court of United States.

*164 Mr. Justice CLIFFORD delivered the opinion of the court.
Motion to advance the cause filed by the plaintiff in error. Indictment. The parties agreed that the defendant on the day and at the place named in the indictment did sell the articles of merchandise therein named without obtaining a license, as required by the laws of the State. Plea not guilty. Issue tried by court. Finding for the State. He moves the court to advance the cause.
Clearly the motion is not within the act of Congress of the thirtieth of June, 1870, as the motion is not filed by the State, nor by a party claiming under the laws of the State.[*]
Probably it is made under the thirtieth rule of the court, which provides that criminal cases may be advanced by leave of the court on motion of either party. Under that rule the motion is addressed to the discretion of the court, and inasmuch as it appears that the defendant is not in jail, the court fails to see any reason for granting the motion.
MOTION DENIED.
NOTES
[*]  16 Stat. at Large, 176.